UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8353


MARION EDWARD PEARSON, JR.,

                  Petitioner - Appellant,

             v.

THEODIS BECK,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Graham C. Mullen,
Senior District Judge. (1:06-cv-00069-GCM)


Submitted:    April 16, 2009                 Decided:   April 24, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marion Edward Pearson, Jr., Appellant Pro Se.        Mary Carla
Hollis, Assistant Attorney General, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marion    Edward        Pearson,       Jr.,      seeks         to     appeal      the

district court’s order denying relief on his 28 U.S.C. § 2254

(2006) petition.         The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                                     See 28

U.S.C. § 2253(c)(1) (2006).                A certificate of appealability will

not   issue    absent    “a    substantial           showing      of    the       denial       of    a

constitutional        right.”         28    U.S.C.      § 2253(c)(2)               (2006).          A

prisoner      satisfies        this        standard      by       demonstrating                that

reasonable      jurists       would     find     that       any    assessment             of     the

constitutional        claims    by    the    district        court      is        debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                          We

have independently reviewed the record and conclude that Pearson

has not made the requisite showing.                         Accordingly, we deny a

certificate      of    appealability           and     dismiss         the        appeal.           We

dispense      with     oral    argument        because       the       facts        and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                      DISMISSED



                                             2